DeBRULER, Justice,
dissenting.
Several prosecution witnesses were permitted, over hearsay objection, to testify that shortly before her death, the victim displayed to them her injuries, that she attributed them to an attack by appellant, and that she said she was afraid appellant would kill her. This evidence was presented to show prior threats and assaults upon the victim by appellant, which in homicide cases are deemed relevant. Romine v. State (1983), Ind., 455 N.E.2d 911. For this purpose, the testimony of these witnesses describing the victim’s statements, that it was appellant who had beaten her and that she feared he would kill her, was hearsay and should have been excluded. Dunaway v. State (1982), Ind., 440 N.E.2d 682. The testimony here, unlike that in Dunaway, had nothing to do with explaining any conduct of the victim. The ease of Drummond v. State (1984), Ind., 467 N.E.2d 742, is not a contrary authority, as there, the appellant accepted the proposition that such evidence was admissible under the state of mind exception to the hearsay rule and argued that the evidence was irrelevant. Here, appellant does not accept that proposition, and he is clearly correct. Furthermore, the identification of appellant as the attacker is circumstantial, and I believe that the conviction rests in part upon the repeated use of this hearsay evidence. During final summation, the trial prosecutor drew specific attention to the hearsay statements by the victim, claiming that she had made the statements sincerely and had meant them. I am therefore unable to conclude that the error in the admission of this hearsay evidence was harmless. I vote to reverse and remand for a new trial.
SHEPARD, C.J., concurs.